

114 SRES 392 ATS: Expressing the sense of the Senate regarding the prosecution and conviction of former President Mohamed Nasheed without due process and urging the Government of the Maldives to take all necessary steps to redress this injustice, to release all political prisoners, and to ensure due process and freedom from political prosecution for all the people of the Maldives.
U.S. Senate
2016-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 392IN THE SENATE OF THE UNITED STATESMarch 8, 2016Mr. Leahy (for himself, Mr. Durbin, Mr. Murphy, Mr. McCain, Mr. Reed, Mr. Whitehouse, Mr. Blumenthal, Mr. Peters, Mr. Rubio, Mr. Menendez, Mr. Cardin, Mr. Coons, Mr. Markey, Mrs. Feinstein, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 16, 2016Reported by Mr. Corker, without amendmentApril 7, 2016Considered and agreed toRESOLUTIONExpressing the sense of the Senate regarding the prosecution and conviction of former President
			 Mohamed Nasheed without due process and urging the Government of the
			 Maldives to take all necessary steps to redress this injustice, to release
			 all political prisoners, and to ensure due process and freedom from
			 political prosecution for all the people of the Maldives.
	
 Whereas the Maldives is strategically important due to its location, which straddles major trade routes in the Indian Ocean;
 Whereas increasing civil rights violations in the Maldives fuel instability and pose a threat to regional security;
 Whereas since January 2015, President Abdulla Yameen of the Maldives has increasingly cracked down on dissent within his own party and the political opposition, presided over the erosion of judicial impartiality, and put increasing pressure on civil society;
 Whereas the arrest of former President Mohamed Nasheed in March 2015 was widely condemned as politically motivated, and his conviction and sentence of 13 years in prison has been condemned by Amnesty International as a travesty of justice;
 Whereas in his speech in Sri Lanka on May 2, 2015, Secretary of State John Kerry stated, [W]e've seen even now how regrettably there are troubling signs that democracy is under threat in the Maldives where the former President Nasheed has been imprisoned without due process. And that is an injustice that must be addressed soon.; and
 Whereas, on September 14, 2015, in his opening statement at the 30th session of the United Nations Human Rights Council, United Nations High Commissioner for Human Rights Zeid Ra’ad said—
 (1)In the Maldives, the rule of law continues to be manipulated for political ends.; and (2)in reference to former President Mohamed Nasheed’s detention, Given the deeply tainted nature of this case, I urge the Government to release him, and to review several hundred pending criminal cases against opposition supporters in relation to protests in recent months.: Now, therefore, be it
	
 That the Senate— (1)expresses profound concern over the prosecution and conviction of former President Mohamed Nasheed without due process; and
 (2)urges the Government of the Maldives to take all necessary steps— (A)to redress this injustice;
 (B)to release all political prisoners; and (C)to ensure due process and freedom from political prosecution for all the people of the Maldives.